Citation Nr: 0629866	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  05-24 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for a right ankle 
disability. 

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to April 
2000. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the veteran's file was 
transferred to the RO in Anchorage, Alaska.

The veteran testified at a hearing before a Decision Review 
Officer at the Anchorage RO in March 2004.  A transcript of 
the hearing is of record.  In May 2006, the veteran testified 
at Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is also associated with 
the claims file.  During the hearing, he submitted additional 
evidence with a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2005).


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
low back disability.  

2.  The medical evidence of record does not show a current 
right knee disability.  

3.  The medical evidence of record does not show a current 
right ankle disability.  

4.  The medical evidence of record does not show current 
bilateral hearing loss for VA purposes.  

5.  Resolving reasonable doubt in the veteran's favor, the 
evidence of record shows that his tinnitus is causally 
related to service.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

3.  A right ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

4.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2005).

5.  Resolving doubt in the veteran's favor, tinnitus was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186- 87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, the 
veteran was provided notice of the VCAA in April 2003, prior 
to the initial adjudication of his claims in the July 2003 
rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the April 2003 letter 
informed the veteran:

We will make reasonable efforts to help 
you get evidence necessary to support 
your claim.  
We will try to help you get such things 
as medical records, employment records, 
or records from other Federal agencies.  
You must give us enough information about 
these records so that we can request them 
from the agency or person who has them.  
It's still your responsibility to support 
your claim with appropriate evidence.  

This satisfies the fourth element, in that it essentially 
informed the veteran that he could submit any and all 
evidence that was pertinent to his claim, including by having 
VA obtain this evidence for his assuming he provided 
sufficient information.  And while the VCAA makes it clear 
that it is VA's, not his, ultimate responsibility to obtain 
records in the possession of a Federal agency, the mere fact 
that this letter suggested otherwise is nonprejudicial since, 
again, the veteran has stated that he has no further evidence 
to submit.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  In this case, the veteran was provided notice 
of the type of evidence necessary to establish a disability 
rating and an effective date for the disabilities on appeal 
in May 2006.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
outpatient treatment records, treatment records from 
Elmendorf Air Force Base and reports of VA examinations.  The 
veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  

The Board acknowledges the veteran's contention that the June 
2003 and July 2003 VA examinations were inadequate.  See 
Notice of Disagreement, dated December 8, 2003.  However, 
upon review, the Board finds that the examinations reflect a 
familiarity with and discussion of the veteran's present 
complaints, and that the examiners made findings that were 
pertinent to the questions presented.  The Board can find 
nothing to indicate that the examinations were cursory or 
that the examiners did not have an adequate understanding of 
the questions asked of him.  That the examiners' findings do 
not support the veteran's contentions is not a reason to find 
the examinations inadequate.

Moreover, as a person without medical training, the veteran 
is not competent to comment on matters requiring medical 
expertise, such as the adequacy of a medical examination.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Accordingly, the Board finds that additional VA examinations 
are not warranted.  See also Counts v. Brown, 6 Vet. App. 
473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) [VA's . . . . "duty to assist" is not a license 
for a "fishing expedition" to determine if there might be 
some unspecified information which could possibly support a 
claim].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  
In addition, more general due process concerns have been 
satisfied.  The veteran and his representative have been 
accorded appropriate opportunity to present evidence and 
argument in support of his claims.  See 38 C.F.R. § 3.103 
(2005).  The veteran provided testimony at an RO hearing in 
March 2004 and at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2006.  Accordingly, the 
Board will proceed to decisions on the merits as to the 
issues on appeal.



Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may also be 
granted for certain diseases, including sensorineural hearing 
loss, if the disability becomes manifest to a compensable 
degree within one year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2005). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

In order to establish service connection for a claimed 
disability on a direct basis, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Entitlement to service connection for a low back disability.  

Entitlement to service connection for a right knee 
disability.  

Entitlement to service connection for a right ankle 
disability. 

Entitlement to service connection for bilateral hearing loss.  

Because these four issues will be resolved in a similar 
manner, the Board will address them together.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), the medical evidence of 
record is negative for a current disability of the low back.  
In this regard, the Board acknowledges that the veteran was 
treated in service for low back pain and that X-ray study in 
February 2000 was suggestive of mild degenerative joint 
disease.  Further, VA medical records show multiple diagnoses 
of chronic low back pain, most recently in November 2003; 
however, pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  A July 2003 VA examination revealed that physical 
examination and X-ray findings pertaining to the veteran's 
lumbar spine were normal.  

Upon review, the Board finds that the medical evidence of 
record is also negative for any current disability involving 
the right knee and right ankle.  Although complaints 
associated with these joints were recorded during service, 
examination at that time was essentially negative for chronic 
disability.  The July 2003 VA examination revealed that 
physical examination and X-ray findings of the right knee and 
right ankle were normal.  While crepitus in the right ankle 
was documented during the VA examination, this finding 
constitutes a report of a symptom, similar to pain, as 
opposed to establishing a clinically diagnosed right ankle 
disorder/disability.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  

In regards to the hearing loss claim, the June 2003 VA 
audiology examination revealed pure tone threshold levels as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
15
LEFT
10
10
10
15
20

Speech recognition was 100 percent in the right ear and 96 
percent in the left ear.  The diagnosis was bilateral hearing 
within normal limits.  

The results of this examination reveal the veteran does not 
have bilateral hearing loss that currently meets the 
threshold minimum VA standard set forth in 38 C.F.R. § 3.385.  
Indeed, his hearing was described as being within normal 
limits.  In the absence of a confirmed diagnosis of bilateral 
hearing loss, service connection is not warranted.

Despite a VCAA request by the RO, the veteran has not 
submitted any competent medical evidence reflecting diagnoses 
of low back, right knee, right ankle and/or hearing loss 
disabilities.  The Board has considered the statements and 
hearing testimony from the veteran with respect to the 
existence of these current disabilities.  However, it is now 
well-settled that a layperson without medical training such 
as the veteran is not competent to comment on the proper 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) and Gilpin 
v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
may not be granted unless a current disability exists).  In 
the absence of evidence of diagnosed disabilities of the low 
back, right knee and right ankle as well as hearing loss, 
Hickson element (1) fails and service connection may not be 
granted.  See also Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The lack of current disabilities is dispositive of 
the appeal regarding these issues.

For these reasons, the preponderance of the evidence is 
against these claims, so there is no reasonable doubt to 
resolve in the veteran's favor concerning them.  38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to service connection for tinnitus.

Analysis

The June 2003 VA audiology examination reflects that the 
veteran currently has tinnitus.  Therefore, Hickson element 
(1) has been met.  

With respect to Hickson element (2), in-service disease or 
injury, the veteran's DD 214 shows that he served over three 
years in the Air Force as a munitions systems journeyman.  
Given his military specialty, the Board finds credible the 
veteran's assertions regarding in-service noise exposure.  
Therefore, Hickson element (2) has been met.  

As reported above, the veteran was afforded a VA audiology 
examination in June 2003.  The examiner noted that the 
veteran served four years in the Air Force assigned to 
munitions where he had noise exposure from the flight line 
and from diesel engines.  The examiner further noted that the 
veteran qualified with an M16 using hearing protection 
devices three times during his service and that he denied 
additional noise exposure from occupational and recreational 
activities.  Following clinical evaluation, the examiner 
stated that the etiology of the veteran's tinnitus was not 
clear, but that occasional tinnitus was a somewhat normal 
phenomenon.  

Upon review, the Board finds the VA examiner's opinion 
ambiguous as to whether the veteran's tinnitus is related to 
his military service.  Although the examiner noted a history 
of noise exposure in service with no reported additional 
noise exposure after service, he indicated that the etiology 
of the veteran's tinnitus was not clear.  Instead, he simply 
stated that occasional tinnitus was a somewhat normal 
phenomenon.  While this may indeed be true, the Board finds 
pertinent the fact that the examiner did not specifically 
state that the veteran's tinnitus was not related to in-
service noise exposure.  

In this case, the Board acknowledges that the veteran was 
exposed to excessive noise while serving as a munitions 
systems journeyman in the Air Force and that there is no 
evidence of any post-service noise exposure.  Resolving doubt 
in favor of the veteran, the Board finds that his tinnitus is 
related to his military service.  Thus, the evidence supports 
a grant of service connection for tinnitus.


ORDER

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to service connection for a right knee disability 
is denied.  

Entitlement to service connection for a right ankle 
disability is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is granted.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


